Citation Nr: 1743740	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to an earlier effective beginning date for eligibility for Chapter 35 Dependents' Educational Assistance (DEA) benefits prior to January 12, 2011.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to June 1994, from November 2003 to February 2004, and from April 2006 to April 2007. The Appellant is the Veteran's adult daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an RO decision that determined that the Appellant was eligible for DEA (Chapter 35) benefits from January [redacted], 2011. The Appellant appealed for an earlier beginning date. 

In March 2016, the Veteran testified before the undersigned via video conference from the RO. He testified on behalf of the Appellant.

In June 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

FINDINGS OF FACT

1.  In a December 2010 rating decision, the Veteran was awarded a permanent and total (P&T) service-connected disability rating effective April 24, 2007, along with basic eligibility to DEA effective the same date; notice of the rating decision was provided on January 31, 2011.

2.  The Appellant was born on January 1993 and is the child of the Veteran; she became 18 years of age on January [redacted], 2011.

3.  The Veteran was correctly notified of the P&T rating after the appellant's 18th birthday and before her 26th birthday.

4.  The Appellant attended secondary school past the date of her 16th birthday (January [redacted], 2009); she did not graduate until June 2011.   

5.  Beginning on August 31, 2009, she was enrolled in Harford Community College (HCC) while concurrently participating in a homeschooling high school program; she completed coursework toward her secondary school education at HCC.

6.  At HCC, the Appellant completed coursework toward an Associate of Arts degree in photography; her coursework was not designed to prepare her for an examination required or used for entrance into an institution of higher education.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective prior to January [redacted], 2011, for eligibility for Chapter 35 DEA benefits have not been met.  38 C.F.R. §§ 3501, 3511, 3512 (West 2014); 38 C.F.R. §§ 3.57, 21.3020, 21.3021, 21.3040, 21.3041, 21.4131(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2016). In this case, the facts are not in dispute. The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). See also VAOPGCPREC 2-2004. In this case, there is no possibility that any additional notice or development would aid the Appellant in substantiating her claim. Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

That notwithstanding, the March 2011 letter and the October 2011 statement of the case explained the reason why the Appellant's claim for DEA benefits prior to her 18th birthday had been denied. The October 2011 statement of the case and April 2017 supplemental statement of the case also included the laws and regulations pertaining to eligibility for DEA benefits. Further, the Appellant and the Veteran have submitted written statements during the course of this appeal and presented hearing testimony before the undersigned demonstrating an understanding of the reason for denial of DEA benefits prior to her 18th birthday.

For the foregoing reasons, the Board concludes that no further notification or development of evidence is required. Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant. The U.S. Court of Appeals for Veteran Claims has held that such remands are to be avoided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Basic eligibility for Chapter 35 education benefits is established in one of several ways for an individual, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability. 38 U.S.C.A. § 3501 (a)(1)(A)(ii); 38 C.F.R. § 21.3021 (a)(1)(iii). 

In a September 2009 rating decision, a 100 percent rating was granted for the Veteran's heart disability, effective April 24, 2007. However, at that point, the Veteran was assigned a future date for an examination and was not granted both a permanent and total rating. 

On July 7, 2010, the Veteran was notified that he was receiving a permanent and total rating; however, this was not reflected in the prior rating decision. 

In a July 2010 statement, the Appellant stated that she took the Scholastic Aptitude Test (SAT) in March 2010; she enclosed a copy of her registration for this test, which notes that she was in 11th grade, with an expected graduation date in June 2011. 

The Appellant's first application for DEA benefits was received in September 2010.  She indicated that she expected to graduate from high school (in a homeschooling program) in June 2011, and that she began attending Harford Community College (HCC) on June 1, 2009.  Her birth date was listed as being in January 1993.  She indicated that she was seeking benefits from June 30, 2010. 

In September 2010, the Appellant's application for DEA benefits was denied on the basis that the Veteran did not currently have a P&T rating. 

In November 2010, the Veteran requested approval of school attendance for the appellant at HCC from September 5, 2010, noting that she was studying photography/art.  He said that the Appellant was homeschooled during the previous school term.

In a December 2010 rating decision, eligibility for DEA benefits was established as the Veteran had been assigned a P&T rating from April 24, 2007.  In this decision the RO stated, "Entitlement to this additional benefit is allowed because you are shown to be permanently and totally disabled due to your heart disease.  We inadvertently omitted this determination from our last decision."  The Veteran was notified of this action by a letter dated on January 31, 2011.  

The Appellant's birth certificate shows that she was born in January 1993 and attained 18 years of age on January [redacted], 2011.

The Veteran was initially correctly notified of the P&T rating on January 31, 2011, which occurred after the Appellant's 18th birthday. 

In February 2011, another application was received from the Appellant in which she indicated that she was seeking benefits from June 1, 2009, when she reportedly began studying at HCC.  She said she expected to graduate from high school (in a homeschooling program) on June 1, 2011, and from HCC with an Associate's degree on August 31, 2011.  An unofficial transcript from HCC received from the Veteran in February 2011 reflects that the Appellant took one class there in the fall of 2008, one class in spring 2009, and then in fall 2009, took three classes.  She was continuing to take classes there.

In a February 2011 RO letter, the Appellant was advised that she had been granted eligibility for DEA benefits effective on her 18th birthday in January 2011.  However, she was advised that she was to choose a beginning date of her 18th birthday; or January 31, 2011, the date of the notification to the Veteran that he had been granted the pertinent benefits; or any date between those two dates.  If no date was chosen, the earliest date of her 18th birthday would be assigned. 

In a March 2011 RO letter, the Appellant was told that VA could not pay for part of her schooling because she could not be paid for a period when she was not eligible for DEA benefits.  She was informed that she became eligible for benefits on her birthday in January 2011 when she turned 18 years of age.  She was told that she could receive benefits before that date if she provided evidence of her high school diploma or a GED certification.  The Appellant apparently chose her 18th birthday as the start date, as it was the earliest date she was told she could choose. 

In April 2011, the Appellant stated that she chose September 1, 2009 as the beginning date of her DEA benefits, and that she had been attending college full-time since the fall semester of 2009. 

In a May 2011 letter to the Appellant, the RO denied entitlement to an earlier effective date of September 1, 2009 for the starting date of her award of education benefits, since she was taking high school courses at the same time as college courses and had not completed high school at that time.

In a May 2011 notice of disagreement, the Appellant again requested an earlier effective date of September 1, 2009 for the award of Chapter 35 benefits, as that was the date of her college entrance.  She asserted that due to an administrative error, VA did not award Chapter 35 benefits to the Veteran until November 2010, which was the reason she did not previously apply for this benefit.  She acknowledged that she had not reached age 18 or graduated from high school prior to entering college, but contended that an exception should be made in her case, and that she should not be "penalized" for starting college earlier than her peers.  She stated that eligibility exceptions are granted in certain instances under Chapter 35 of 38 U.S.C., and that since she was eligible for 45 months of DEA benefits, she should be given an exception for her start date.

In a July 2011 letter to the Appellant, the RO stated, "Please disregard our letter of February 23, 2011.  We erroneously gave you January 13, 2011 as a choice of beginning dates, and it should have been January 31, 2011."

By a letter to the Appellant dated in September 2011, the RO notified her that she was entitled to DEA benefits from January 12, 2011.

In her substantive appeal received in December 2011, the Appellant stated that although her decision and her parents' decision was in her best interests, she did not believe that VA had done the same.

In a letter received by VA in December 2011, a representative of New Covenant Christian Academy stated that the Appellant's advisors decided that it was in her best interest to take the classes she needed for dual enrollment in high school and for an Associate's degree at HCC, and she was then dually enrolled in high school and HCC at the same time.  The representative stated that most homeschooled students have such a dual enrollment, and that this approach enabled the Appellant to transfer to a four-year college with an Associate's degree when she was finished with her high school credits.

By a letter dated in December 2011, an official from HCC stated that the Appellant was a student there from fall 2008 through the summer of 2011 and took classes toward a degree in photography.

At the March 2016 Board hearing, the Veteran and his representative stated that Chapter 35 eligibility was established effective April 24, 2007; however, the award was retroactive so the award notice was received years later.  The Veteran testified that the Appellant began attending HCC as a freshman when she was 16 years old, while also completing her junior year in high school (in a homeschooling program).  She had been home-schooled her entire life and was ready to move forward to a college degree at the age of 16 years.  She ultimately graduated from HCC prior to turning 18 years old and then went on to Salisbury University to complete her four-year degree.  He stated that she entered Salisbury University as a transfer student, as a junior, as opposed to an incoming freshman, and her credits from HCC transferred for the two-year period she attended that institution.  The Veteran and the representative asserted that the Appellant was entitled to an exception under 38 C.F.R. § 21.3041(a)(1)(i) because the compulsory school age attendance continued to age 16 years in the State of Maryland, and therefore, under Maryland State law, she had completed the compulsory attendance in school.  In addition, at HCC, she was pursuing a course designed to prepare her for an examination required for use for entrance into an institution of higher education or graduate school.  The Veteran contended that exception (a)(1)(ii) also applied in the Appellant's case, considering the fact that the classes at HCC not only prepared her for the SAT, but also allowed her to transfer to Salisbury University as an incoming junior, and therefore her courses were significant in her advancement to get her college degree.  The Veteran testified that the Appellant graduated from college (HCC) a week before she graduated from high school, and ultimately graduated from 4-year college a year and a half earlier than most of her peers, because she was proactive.

Evidence received since the Board's June 2016 remand includes a Home School Diploma, certifying that the Appellant satisfactorily completed the mandatory requirements as prescribed by the Department of Education and was awarded a High School Diploma on June 11, 2011.

By a letter dated in January 2017, an official from HCC stated that the Appellant took classes there from fall 2008 until August 2012.  In the fall 2009 semester from August 31, 2009 to December 14, 2009, she was attending half-time, in the spring of 2010 she was attending full-time, in the summer of 2010 she was attending half-time, and in fall 2010 she was attending full-time.  The official indicated that during the spring semester from January 2011 to May 2011, the Appellant was a full-time student there.  The official stated that the summer 2011 session from May 29, 2011 to August 5, 2011 was the Appellant's first registration after graduation from high school, and that she graduated on August 31, 2011 with an Associate of Arts degree in photography. 

By a letter dated in January 2017, an official from Salisbury University stated that the Appellant graduated from that institution in May 2014 with a Bachelor of Science degree, and that courses taken at HCC were applied to her degree program. An enrollment history verification from Salisbury University reflects that she attended the university for three years, from August 29, 2011 to May 21, 2014, and that transfer credits from HCC were applied to her undergraduate program.

The Board has reviewed all of the evidence of record.  The Appellant is the child of a Veteran who has a P&T disability rating from a service-connected disability.  38 U.S.C.A. § 3501 (a)(1)(A)(ii); 38 C.F.R. § 21.3021 (a)(1)(iii).  Thus, the Appellant is an eligible person for DEA benefits.  See 38 C.F.R. § 21.3021 (p).

The commencing date of an award of DEA benefits under 38 U.S.C. Chapter 35 is generally no earlier than one year before the date that the application for such benefits is filed with VA.  See 38 C.F.R. §§ 21.1029 (b), 21.4131(d).  However, an eligible person's application for such benefits will be considered as having been filed on her eligibility date if certain requirements are met, including (1) the eligibility date is more than one year before the date of the initial rating decision that establishes that the Veteran has a P&T disability, and (2) the eligible person files her original application for DEA benefits under 38 U.S.C. Chapter 35 within one year of the initial rating decision establishing the existence of the service-connected P&T disability of the person from whom such eligibility is derived.  38 U.S.C.A. § 5113 (b); 38 C.F.R. § 21.4131 (e).

VA law and regulation provides that the eligibility period for DEA benefits generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first, and ending on the person's 26th birthday.  See 38 U.S.C.A. § 3512 (a); 38 C.F.R. §§ 21.3040 (a), 21.3041(a). 

Under 38 C.F.R. § 21.3041(a), pertaining to eligibility derived from a Veteran with a permanent and total (P&T) disability, the period of eligibility generally begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  The period of eligibility may begin before the child's 18th birthday if certain criteria are met: (1) the child completed compulsory school attendance under applicable State law (see 38 C.F.R. § 21.3040(a)); (2) the child is pursuing a course designed to prepare him or her for an examination required or used for entrance into an institution of higher education or graduate school; or (3) the child is beyond his or her 14th birthday and has a physical or mental handicap.  38 C.F.R. § 21.3041 (a)(1)(i-iii).  Thus, the Appellant must have met one of these criteria in order to receive an earlier effective date. 

Under 38 C.F.R. § 21.3040(a), a program of education may not be afforded prior to the eligible person's 18th birthday or the completion of secondary schooling, whichever is earlier, unless it is determined through counseling that the best interests of the eligible person will be served by entering training at an earlier date and the eligible person has passed: compulsory school attendance age under State law; or his or her 14th birthday and due to physical or mental handicap may benefit by special restorative or specialized vocational training.  38 C.F.R. § 21.3040 (a). Completion of secondary schooling means completion of a curriculum offered by a public or private school which satisfies the requirements for a high school diploma or its equivalent - usually completion of 12th grade in the public school system.  38 C.F.R. § 21.3040 (b).

The Appellant's first application for DEA benefits was received in September 2010.  She was denied benefits and reapplied after the Veteran was notified in January 2011 of his P&T rating as well as the grant of Chapter 35 DEA benefits.  The Appellant's 16th birthday was in January 2009, prior to notice of the P&T rating and before she began taking classes for credit at HCC in the fall of 2009.  The December 2010 rating decision established a P&T rating from April 24, 2007.  The Appellant turned 18 years old in January 2011.  The Veteran was initially correctly notified of the P&T rating on January 31, 2011, which occurred after the Appellant's 18th birthday.

If the effective date of the initial P&T rating is before the child's 18th birthday (as is the case here) and notification to the Veteran occurs after the 18th birthday and before the child's 26th birthday (as is the case here), the child may elect the beginning date of his or her period of eligibility.  The date the child may elect as the beginning date is either (A) the date of her 18th birthday (January 2011); (B) the date she completed compulsory school attendance under the applicable State law (see 38 C.F.R. § 21.3040(a) and (b)), if that date is on or after the effective date of the P&T rating and before her 18th birthday; (C) the date she begins a course designed to prepare her for an examination required or used for entrance into an institution of higher education or a graduate school, if that date is on or after the effective date of the P&T rating and before the date of notification to the Veteran of the P&T rating.  If the child elects the beginning date of enrollment in such course, she may not receive educational assistance for pursuit of secondary schooling unless secondary school pursuit is otherwise authorized (see 38 C.F.R. § 21.3040); (D) the date VA notified the Veteran of the P&T rating; or (E) any date between the applicable date described in paragraphs (a)(2)(i)(A) through (c) of this section and the date in the paragraph (a)(2)(i)(D) of this section.  38 C.F.R. § 21.3041 (a)(2)(i). 

The Appellant contends that she had completed compulsory school attendance under Maryland State law by age 16.  The Appellant elected September 1, 2009 as the start date for her award of Chapter 35 benefits, essentially contending that this was the date she completed compulsory school attendance under the applicable Maryland State law and that date is after the effective date of the P&T rating and before her 18th birthday; and/or this is the date she began a course designed to prepare her for an examination required or used for entrance into an institution of higher education or a graduate school if that date is on or after the effective date of the P&T rating and before the date of notification to the Veteran of the P&T rating.  She indicated that she took the SAT in March 2010 after being prepared through her coursework at HCC.  The Board finds that the evidence demonstrates that the correct date of her entry into her course at HCC was actually August 31, 2009, in light of the certification from HCC.

In 2011, the Maryland State Department of Education set the compulsory school age for children from 5 years old to 16 years old.  See Md. Education Code Ann. § 7-301 (2011).  In 2011, under Maryland law, Education Code Ann. §7-301, Compulsory Attendance, stated that each child who resides in Maryland and is 5 years old or older and under 16 shall attend a public school regularly during the entire school year unless the child is otherwise receiving regular, thorough instruction during the school year in the studies usually taught in the public school to children of the same age.  Education Code Ann. §7-301 (a)(1) (2011). (The compulsory age was subsequently increased to 18 years).

The State of Maryland permits a student of mandatory school age to be home schooled instead of attending a public or a nonpublic school.  Maryland recognizes nonpublic schools and home instruction as alternatives to public school enrollment as a means for students to receive regular, thorough instruction.  COMAR 13A.10.01  Home Instruction, is the Department of Education regulation that governs home instruction in Maryland.  The purpose of COMAR 13A.10.01 is to establish a procedure to be used by the superintendent of each local school system to determine if a child participating in a home instruction program is receiving regular, thorough instruction during the school year in the studies usually taught in the public schools to children of the same age.  Home instruction must be supervised in Maryland by one of the following entities: (1) The local school system; (2) A nonpublic school that holds a Certificate of Approval from the Maryland State Board of Education; (3) A church-exempt nonpublic school; or (4) An education ministry of a bona fide church organization. If the home-schooled student returns to a public school and meets their secondary school graduation requirements, the student may receive a Maryland-issued state diploma.  If the home-schooled student returns to a nonpublic or church-exempt school and meets that school's secondary school graduation requirements, the student may receive a diploma issued by that school's legal authority.  COMAR 13A.09.09.09 E  states that the diploma of a nonpublic secondary school may not imply that the requirements for graduation from a Maryland public secondary school have been met.  Another alternative for the home-schooled student is to successfully complete the General Educational Development (GED) test and be issued a GED by the Maryland State Department of Education. 

The Board previously remanded this case in June 2016 to ascertain if the Appellant completed compulsory school attendance under applicable Maryland State law and/or if she was pursuing a course designed to prepare her for an examination required or used for entrance into an institution of higher education or graduate school while she was at HCC.  In response to the remand, the RO obtained additional information.  According to her high school diploma, the Appellant satisfactorily completed the mandatory requirements as prescribed by the Department of Education on June 11, 2011.  Thus, she did not graduate high school until that time.  An HCC official verified that the summer 2011 session from May 29, 2011 to August 5, 2011 was the Appellant's first registration after graduation from high school.  The Appellant then started attending Salisbury University in August 2011 and graduated in May 2014.  For graduation, 120 credits were required.  The Appellant earned 93 of those credits at Salisbury University.  The remaining 27 credits were taken at HCC and were transferred over to Salisbury University; as such, it does not appear that she transferred into Salisbury University as a junior.  While attending HCC, the Appellant enrolled in in photography and academic courses.  

Under 38 C.F.R. § 21.3041(a), the period of eligibility may begin before the child's 18th birthday if certain criteria are met.  In considering the first criterion, that the child completed compulsory school attendance under applicable State law, the Board must consider whether the Appellant had attained completion of secondary schooling (meaning completion of a curriculum offered by a public or private school which satisfies the requirements for a high school diploma or its equivalent) per 38 C.F.R. § 21.3040(a).  

In the Appellant's first application for DEA benefits in September 2010, she indicated that she expected to graduate from high school (in a homeschooling program) in June 2011.  In a December 2011 letter, a representative of New Covenant Christian Academy stated that the Appellant's advisors decided that it was in her best interest to take the classes she needed for dual enrollment in high school and for an Associate's degree at HCC.  Further, according to her high school diploma, the Appellant satisfactorily completed the mandatory requirements as prescribed by the Department of Education on June 11, 2011.  Thus, she did not graduate high school until that time.  The HCC official stated that the summer 2011 session from May 29, 2011 to August 5, 2011 was the Appellant's first registration after graduation from high school.  As such, the Appellant was not a high school graduate until June 11, 2011 which is consistent with her initial application.  While she took classes at HCC, even with the endorsement of her counselors, the outcome of these classes was not solely in pursuit of higher education; rather, the credits earned counted toward her secondary school requirements and diploma.  Thus, while she met the age requirement for Maryland compulsory school attendance, she had not completed her secondary education by the age of 16 years and she did not enroll in HCC solely as a college student, but rather also as a high school student taking college level courses.  Thus, at the age of 16 years, the Appellant had not attained completion of secondary schooling contemplating completion of a curriculum offered by a public or private school which satisfied the requirements for a high school diploma.  This is the reason she did not earn her high school diploma until June 2011.  

With regard to the second criterion, the Board must consider whether the Appellant was pursuing a course at HCC designed to prepare her for an examination required or used for entrance into an institution of higher education or graduate school, in this case the SAT.  As noted, the transcript from HCC listed photography-based courses as well as some academic courses.  By a letter dated in December 2011, an official from HCC stated that the Appellant was a student there from fall 2008 through the summer of 2011 and took classes toward a degree in photography.  Thereafter, she graduated on August 31, 2011 with an Associate of Arts degree in photography.  The Board therefore finds that the courses pursued by the Appellant were not taken as being designed to prepare for the SAT, but rather to obtain the Associate of Arts degree in photography which she did obtain.

With regard to the third criterion, although the Appellant was beyond her 14th birthday, there is no evidence nor is it contended that the Appellant has a physical or mental handicap.  38 C.F.R. § 21.3041 (a)(1)(i-iii).  

Thus, the Appellant has not met one or more of these criteria in order to receive an earlier effective date. 


ORDER

Entitlement to an earlier effective prior to January 12, 2011 for eligibility for Chapter 35 DEA benefits is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


